Order entered July 20, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00396-CR

                  EX PARTE JOHN MORGAN STAFFORD

                On Appeal from the County Court at Law No. 1
                            Collin County, Texas
                    Trial Court Cause No. 001-00466-2022

                                      ORDER

      The Court GRANTS appellant’s July 18, 2022 second motion for extension

of time to file his brief. We ORDER appellant to file his brief on or before August

17, 2022. The State’s brief shall be due on or before September 8, 2022.

      This is an accelerated pretrial appeal governed by rule 31. Briefing is at the

discretion of the Court. See TEX. R. APP. P. 31.1(b). In the event appellant fails to

file a brief by August 17, 2022, the Court may deny any further requests for

extension and order this case submitted without appellant’s brief. See id.


                                             /s/    LANA MYERS
                                                    JUSTICE